Goebel, J.
On a former hearing, this court held that as between the mortgage of John Landman, assigned to Mente and Stewart, the former had priority over the latter. The question now raised is, whether Mente has a lien as against the general creditors represented by the assignee. The same questions are now raised *13by the assignee that were raised by Stewart, they having been considered heretofore. I want to add, the statute provides that every mortgage shall be void against creditors of the person making the same, after the expiration of one year from the filing thereof, unless within thirty days next preceding the expiration of said term of one year a true copy of such mortgage with a statement of the amount, shall again be filed. It has been held in Seaman v. Eager, 16 O. St., 209, 214, that a mortgage filed on the 29th day of July, 1861, at 8:30 o’clock a. m., ceased to operate as against creditors of the mortgagor at 8:30 o’clock a. m., of July 29th, 1862, and that the proper time for an}*’ of the successive filings of a mortgage depends wholly upon the time of the filing next preceding, and has no relation to the time of the original filing. The last filing of this mortgage was on October 13, 1883, at 11:15 a. m.; the preceding filing was on October 13, 1882, at 3:05 p. m. The assignment was made in August, 1884. The filing of the mortgage on October 13, 1883, at 11:15 a. m., was within the year. It again became a valid and subsisting lien on the 13th day of October, 1883, at 11:15 A- M-> ancI continued so until the 13th day of October, 1884, at 11:15 A- M- It follows that Mente had on the day of the assignment a valid mortgage and is entitled to the payment thereof.’